Opinion issued October 21, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-21-00154-CV
                            ———————————
                         VIOREL P. TUDOR, Appellant
                                         V.
                            PPM TOWING, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1159921


                          MEMORANDUM OPINION

      Appellant, Viorel P. Tudor, has neither paid the required fees nor established

indigence for purposes of costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5, 20.1; see

also Tex. GOV’T CODE ANN. §§ 51.207, 51.851(b), 101.041; Order Regarding Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158. On April

16, 2021, Tudor was notified that this appeal was subject to dismissal if appellate

costs were not paid, or indigence was not established, by May 17, 2021. See TEX.

R. APP. P. 42.3(b), (c). Tudor did not adequately respond to the Court’s notice.

      Further, Tudor has not paid or made arrangements to pay the fee for the

preparation of the clerk’s record. See TEX. R. APP. P. 37.3(b). On June 24, 2021,

Tudor was notified that this appeal was subject to dismissal if Tudor did not submit

written evidence that he had paid or made arrangements to pay the fee for the

preparation of the clerk’s record by July 26, 2021. See TEX. R. APP. P. 42.3(b), (c).

Tudor did not adequately respond to the Court’s notice.

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Hightower, and Farris.




                                         2